Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum. The action was properly brought as one to recover a money judgment and is an action at law. The plaintiff made a prima facie case of failure on the part of the defendants to tender to the plaintiff a title free of incumbrance because the laying out of the sewer system with a pipe across the lot contracted to be purchased by the plaintiff and the subsequent grant of other lots with an implied right to use the system, created an easement in favor of such other lots to use the pipe across the lot contracted to be purchased by the plaintiff. All concur. (The judgment dismissed the complaint in an action for breach of contract of sale of a lot.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.